Case 3:19-cV-00061-CWR-FKB Document 1-1 Filed 01/22/19 Page 1 of 8
Case: 25C|1:19-cv-00028-AHW Document #: 2 Filed: 01/11/2019 Page 1 of 8

IN THE CIRCUIT COURT OI‘ TI'IE FIRST ]'UDICI.EL
DISTRICT OF HINDS COU'NTY, MISSISSIPPI

nsln.sr noonr:s PLAIN'rIrr
vs. cAUss Noj Q'~'d\

DON EVRNS, PLLC, DON EV'ANS
and ]'ohn and lane Does Persons and Entities 1-10 DEFENDANTS

COMPLAINT
(PIaintiffDemands Tn°a.' by]ury)

PlaintiHAshJey Hughes, by and through counsel, files this Complaint against Defendants
Don Evans, LLC, Don Evans and ]ohn and ]ane Does Persons and Entities ]-10, to recover such
damages allowable by law as the jury may determine to be just. In support of this Complaint,
Plaintiff avers the following:

P.HRTIES

1. Plaintiif Ashley Hughes (hereinafter “Plai.nti.fi" or “Hughes") is adult resident
citizen of Rankin County, residing at 74 Fern Valley Road, Brandon, Mississippi.

2. Defendant Don Evans, PLLC is a business entity organized and existing under the
laws of the State of Mississippi, which can be served through its registered agent, Don Evans,
at 500 East Capitol Street, Ste. Z, ]ackson, Mississippi.

3. Defendant Don Evans is an adult resident citizen of the State of Mississippi who
can be served with process at his business address of 500 l':`.ast Capitol Street, Ste. 2, ]ackson,

Mississippi and/or where he otherwise may be iound.

COMPLAINT
UURY TRM.L DEMANDED)
Ash!ey Hughes adverse Don £vans, PLLC, et al
IN THE CIRCUIT COURT OF THl-'.' FIRST ]'UDICIAL
DISTRICT OF HINDS COUNTY, MISSISSIPPI

lofB

Case 3:19-cV-00061-CWR-FKB Document 1-1 Filed 01/22/19 Page 2 of 8
Case: 25C|1:19-cv-OOO28-AHW Document #: 2 Filed: 01/11/2019 Page 2 of 8

4. Defendant]ohn and]ane Does Persons and Entities 1-10 are persons or business
entities unknown to Plaintifi after reasonably diligent inquiry, who/which reside in/exist under
the laws of the State of Mississippi and were at all times acting as employees, agents or
representatives of the named Defendants as set-forth herein and who/which are liable for the
damages sustained by Plaintiff.

TURISDICTION and V'EN'UE

5. This Court has jurisdiction of the parties and the subject matter herein. All
alleged acts or omissions/ substantial injury causing events giving rise to the cause of action
occurred in the First judicial District of Hinds County making venue proper in this Court.

I'ACTS

6. Plainti.tf Ashley Hughes was employed by Defendant Don Evans, PLLC, working
as a legal assistant under the direct supervision of Defendant Don Evans.

'I. At all time relevant to the allegations of the Complaint, Defendant Evans was the
owner and principal of Defendant Don Evans, PLLC, such that his individual conduct is imputed
to his business entity, which is vicariously liable for his
(in)actions/conduct/(mis)(mal)ieasance.

8. Du.n`ng the course of her work, Plaintiff was exposed to routine sexual harassment
and verbal abuse at the hands of Evans. Speci.fically, Defendant Evans placed a writing utensil
in front of his crotch and made a gesture as if masturbating; suggested Plaintiff should crawl

across the front seat of her car so he Could see up her dress; stated that Plaintif.f- who was

COMPLAINT
(]URY TRIAL DB'MAN.DED)
Ash}ey Hughes adverse Don £'vans, PLLC, et al
IN THE CIRCUIT COURT OI' TIIE FIRST ]'UDICI.AL
DISTRICT OI' HINDS COUNTY, MISSISSIPPI

Zof8

Case 3:19-cV-00061-CWR-FKB Document 1-1 Filed 01/22/19 Page 3 of 8
Case: 25C|1:19-cv-OOO28-AHW Document #: 2 Filed: 01/11/2019 Page 3 of 8

working behind Defendant Evans' desk to clean-up and secure files, should crawl under his
desk and give him oral sex; and encouraged Plaintiff to crawl across his desk so he could see
up her dress. Defendant Evans also routinely referred to the size of Plaintiff’s breasts, making-

up a “rhyme" about Plaintiif and another employee, Katie Menotti: “Katx‘e Menotti with the hot
body, and Ashley Hughes with the big boobs. ”

9. Defendant Evans also routinely abused his staff as a whole and subjected them
to inappropriate sexual situations Defendant Evans used profanity directed to and heaped
abuse on his employees, calling them incompetent and “f*cking idiots.” Defendant Evans also
supplied the staff with alcohol and encouraged drunken behaviour that included staff members
giving each other “lap dances.”

10. Plaintiff complained to human resources. Despite admonitions and warnings from
human resources, Defendant Evans continued his pattern of pervasive sexual and verbal abuse.
As a result, Plaintiff was forced to leave her employment with Defendants.

SEXUAL HAR.RSSMENT and CONSTRUCTIVE/WRONGFUL TERMINATION

ll. Plaintiff incorporates and reasserts the allegations of paragraphs l through 10
of the Compla.int.

12. At all times pertinent to the allegations of the Complaint, Pla.intiff was employed

by Defendants.

CONIPLAINT
(]URY TRML DE’MANDED)
}Ish!ey Hughes adverse Don hans, PLLC, et al
IN THE CIRCUIT COURT OI' THE FIRST ]UDICI.AL
DISTRICT OF HINDS COUNTY, MISSISSIPPI

30f8

Case 3:19-cV-00061-CWR-FKB Document 1-1 Filed 01/22/19 Page 4 of 8
Case: 25C|1:19-cv-OOO28-AHW Document #: 2 Filed: 01/11/2019 Page 4 of 8

13. For the reasons set-forth above, Defendants subjected Plainti.ff to sexual
harassment and made conditions so intolerable and unbearable that Plaintiff felt compelled to
resign, amounting to a constructive termination.

l 4. Under the circumstances, Defendants' termination of Plaintif.t was against public
policy, illegal, wrongful and/or tortious, and Plaintiff is entitled to all damages allowed at law
for this wrongful termination.

NEGLIGENCE/NEGLIGENT INFLICTION OF EMOTIONAL DISTR.ESS

15. Plainti.ff incorporates and reassert the allegations of Paragraphs 1 through 14 of
the Complaint.

16. The actions as alleged in the preceding paragraphs of the Complaint, supra,
were the result of negligence on the part of the Defendants, individually and/or jointly and
severally. That is, Defendants, at all times, owed Plaintiff a duty to exercise reasonable care,
which they breached. .Fls a proximate and foreseeable result of Defendants’ negligent actions,
Plaintiff was damaged, resulting in personal injuries and emotional distress and other
economic (i.e., attorney’s fees and loss of wages) and non-economic damages (including
mental and emotional distress) to be proven in this litigation. Consequently, Plaintiff is entitled

to and seeks an award of all damages allowed under the law and supported by the evidence.

COMPLHINT
(}URY TRIAL DELMNDED)
A.shley Hughes adverse Don L'vans, PLLC, et al
IN THE CIRCUIT COURT OF THE FIRST ]'UDICI.HL
DISTRICT OF HINDS COUNTY, MISSISSIPPI

4of8

Case 3:19-cV-00061-CWR-FKB Document 1-1 Filed 01/22/19 Page 5 of 8
Case: 25C|1:19-cv-OOO28-AHW Document #: 2 Filed: 01/11/2019 Page 5 of 8

INTENTION.![L CONDUCT. INTENTIONAL
IN`FLICTION OF EMOTIONAL DISTR.ESS and OUTR.KGE

l'I. Plaintiff incorporates and reasserts the allegations of Paragraphs l through 16
of the Complaint.

18. ln the alternative, Defendants’ conduct. including, but not limited to, the conduct
of Defendant Evans and other ]ohn and ]ane Does, as alleged in this Complaint, was/were
intentional and reckless; extend(ed) (s) beyond mere insults, indignities, threats, annoyances,
petty oppressions and other trivialities; and would cause an average member of the community
to arouse as a resentment against Defendants and lead them to exclaim that the conduct in
question was so outrageous in character and so extreme in degree, as to go beyond the bounds
of all decency, and to be regarded as atrocious and utterly intolerable in a civilized community.
Specifically, Defendant Evans (acting on behalf/as principal oi) routinely sexually harassed
and verbally abused Plaintiff and other members of his staff as set-forth above.

19. As a proximate and foreseeable result, Pla_intiff experienced great, extreme
emotional distress. Plaintiff was also forced to incur attorney’s fees and expenses and other
economic damages to be proven at a trial of this matter.

BR.EACH OF CONTRACT
20. Plai.ntiff incorporates and reasserts the allegations of paragraphs l through 19

of the Complaint.

COMPLAINT
(]URY TRIAL DEMANDED)
}I.shley Hughes adverse Don £‘vans, PLLC, et al
IN THE CIRCUIT COURT OF THE FIRST ]'UDICIAL
DISTRICT OI' HINDS COUNTY, MISSISSIPPI

BofB

Case 3:19-cV-00061-CWR-FKB Document 1-1 Filed 01/22/19 Page 6 of 8
Case: 25C|1:19-cv-OOO28-AHW Document #: 2 Filed: 01/11/2019 Page 6 of 8

2 l . After Plaintiff’ s termination, Defendants failed to provide proper notice of Cobra
coverage and/or otherwise failed/ refused to provide Plainti.tf with the proper
information/documentation necessary for Plaintiff to obtain insurance. Further, Defendants
agreed, but failed, to continue Plaintitf's health insurance for a period of three (3) months after
her termination. As a result, Plainti.ff incurred substantial out-of-pocket medical expenses.
Defendants are liable for these expenses and other economic costs/damages attendant with

their breach(es) as set-forth above.

D.HMAGES

22. Plaintiff incorporates and reasserts the allegations of paragraphs l through 21
of the Complaint.

23. As a direct and proximate result of the Defendants’ conduct as set-forth herein.
Plaintiff has suffered personal injuries and emotional distress, and will continue to suffer,
substantial actual, economic and compensatory damages, including, but not limited to,
economic losses in the form of lost wages and attorney's fees incurred in bringing this action;
severe emotional distress and mental anguish, anxiety, worry, and other damages to be shown
at the trial of this matterl for all of which Plaintiff is entitled to be compensated by these
Defendants in an amount to be determined by a ]ury at the trial of this matter.

24. 'I'he actions of Defendants, as set forth in the preceding paragraphs, other than

those specifically pled as and/or which otherwise constitute mere negligence, were so

COMPLAINT
UURY TRML DELMM)ED)
Ashl'ey Hughes adverse Don £'vans, PLLC, et al
IN TI-IE CIRCUIT COU'RT OF TI-IE FIRST ]'UDICI.AL
DISTRICT OF HINDS COUNTY, MISSISSIPPI

60f8

Case 3:19-cV-00061-CWR-FKB Document 1-1 Filed 01/22/19 Page 7 of 8
Case: 25C|1:19-cv-OOO28-AHW Document #: 2 Filed: 01/11/2019 Page 7 of 8

outrageous/wilful/wanton/reckless and/ or malicious as to shock the conscious of a reasonable
person and proximately caused Plainti.f:t` to su.fl`er, and to continue to suffer, severe anxiety and
emotional distress, and was conduct Defendants knew, or should have known, would cause
Plaintiffs to suffer severe emotional distress. As a result of their outrageous conduct as set forth
herein, Defendants are liable to Plaintiff for an amount of money sufficient to compensate her
for her severe personal injuries and/ or emotional distress, as well as punitive damages in
amount sufficient to punish Defendants for their misconduct and deter Defendants, and others
similarly situated, from engaging in similar behavior in the future.

25. The conduct of the Defendants, as referenced in the preceding paragraphs, was
done with actual malice and/ or gross negligence which evidences a willful, wanton or reckless
disregard for the safety of others (and/ or other such conduct as pled herein) making the
Defendants liable to Plaintiff for punitive damages, under Miss. Code Ann. § 11-1-65 and/ or
under the common law, in an amount to be determined by a ]ury, but in an amount sufficient
to punish Defendants for their misconduct, and to deter these Defendants, and others similarly
situated, from engaging in such acts and conduct in the future.

R.ESERVATION OF CLAIMS

26. Plaintiff incorporates and reasserts the allegations of Paragraphs l through 25
of this Complaint.
27. As a result of Defendants' conduct as outlined herein, Plaintiff is without

knowledge or information sufficient to form a belief as to whether other claims and damages

COMPLAINT
UURY TRML D£'MANDED)
Ashl'ey Hughes adverse Don L'vans, PLLC, et al
IN THE CIRCUIT COURT OI' THE I`IRST ]'UDICIAL
DISTR.ICT OF HINDS COUNTY, MISSISSIPPI

'IofB

Case 3:19-cV-00061-CWR-FKB Document 1-1 Filed 01/22/19 Page 8 of 8
Case: 25C|1:19-cv-OOO28-AHW Document #: 2 Filed: 01/11/2019 Page 8 of 8

may exist. However, contingent on the facts revealed by investigation and discovery, Plaintif.f
expressly reserves her right to raise any additional claims and assert any additional grounds
as may be appropriate.

WHER.EFOR.E, THE .EBOV'E PR.EMISES CONSIDERED, PLAINTIFF demands a trial
by jury and judgment from and against Defendants for actual, compensatory, consequential,
incidental, punitive and any other damages as may be allowed, as well as costs and attorney's
fees, and any other available relief, as may be necessary to adequately compensate Plaintiff.

Plaintiff also asks this Court for any and all other relief appropriate under the circumstances

By:

   

 

»'" "0 ffice of Timothy D. Moore, PLLC
' ' Hwy 51, 2“d Floor

Ridgeland, MS 3915'1

601.321.9629 TEL

601.352.5353 FAX

601.988.4590 CELL

tmoore@tdmoorelaw.ngj

COMPLRINT
UURY TRML DEMANDED)
Ashley Hughes adverse Don L'vans, PLLC, et al
IN THE CIRCUIT COURT OI' THE FIRST ]'UDICI.AL
DISTR.ICT OI' HINDS COUNTY, MISSISSIPPI

BofB

